 

 
*Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”) is made by and between The Trustees of the
University of Pennsylvania, a Pennsylvania nonprofit corporation, with offices
located at 3160 Chestnut Street, Suite 200, Philadelphia, Pennsylvania
19104-6283 (“Penn”) and Targeted Genetics Corporation, a corporation organized
and existing under the laws of Washington (“Targeted”), having a place of
business at 1100 Olive Way, Suite 100, Seattle, Washington 98101.


Subject to Section 12.11, this Agreement is effective as of the 1st day of June,
2002 (“Effective Date”).


RECITALS
 
WHEREAS, Genovo, Inc., a corporation organized and existing under the laws of
Delaware (“Genovo”), having a place of business at 512 Elmwood Avenue, Sharon
Hill, PA 19079 and Penn are parties to the following three agreements, each
dated as of June 30, 1995, and each as amended through the Effective Date
(collectively sometimes called the “Existing Agreements”): that certain
Sponsored Research Agreement, pursuant to which Genovo funded certain research
at Penn relating to new strategies for gene therapy (“Sponsored Research
Agreement”); that certain License Agreement Lung and Liver Fields pursuant to
which Penn has granted certain licenses and other rights to Genovo relating to
certain liver and lung fields (“Liver/Lung License”); and that certain License
Agreement Additional Fields pursuant to which Penn has granted certain licenses
and other rights to Genovo relating to certain other fields (“Additional Fields
License”); and


WHEREAS, the Sponsored Research Agreement has now been terminated in accordance
with that certain letter agreement between the parties dated February 27, 2001;
and


WHEREAS, Penn owns and is a proprietor of certain intellectual property,
including items developed under the Sponsored Research Agreement and items
discovered or developed prior thereto and agreed to be subject to one or more of
the Existing Agreements; and


WHEREAS, Genovo has become an Affiliate of Targeted in a transaction in which
former shareholders of Genovo have become shareholders of Targeted; and
 
-1-

--------------------------------------------------------------------------------


 
WHEREAS, Genovo and Targeted intend to pursue further research directed toward
the development and improvement of gene therapy products and potential
commercialization thereof in one or more applications, and Penn desires that
they do so; and


WHEREAS, Penn has determined that the exploitation of such intellectual property
and improvements thereto as described herein is in the best interests of Penn,
is consistent with its educational and research missions and goals, and is
likely to facilitate the accomplishment of the goals that originally supported
the Existing Agreements; and


WHEREAS, The Wistar Institute of Anatomy and Biology (“Wistar”) is the joint
owner with Penn of the United States patents and related pending applications
and foreign counterparts thereof listed in Attachment 1 (specifically, Penn
docket H1255, hereafter the “Penn/Wistar Patents”); and


WHEREAS, Penn may, with Wistar’s written approval, enter into binding agreements
for the granting of licenses with respect to the Penn/Wistar Patent Application;


NOW, THEREFORE, in consideration of the premises and of the promises and
covenants contained herein and intending to be legally bound hereby, the parties
agree as follows:


ARTICLE 1 - DEFINITIONS
 
For the purposes of this Agreement, in addition to the other terms defined above
or elsewhere in this Agreement, the following words and phrases shall have the
meanings set forth herein.


1.1 “[*],” as to a product (and as to the point in time when this definition is
referenced in this Agreement as to such product), means that such product [*]
achieved the milestone in [*] and has since the achievement of such milestone
progressed as applicable [*] set forth below:



 
(a)
[*] on such product with the appropriate health regulatory authority(ies) in at
least one Major Nation, and Targeted, a Covered Affiliate, or their
collaborators or sublicensees [*];




 
(b)
[*] clinical trials of such product have been [*] within [*] year [*] for such
product [*], and Targeted, a Covered Affiliate, or their collaborators or
sublicensees exert commercially reasonable efforts to conduct and complete [*];




 
(c)
where [*] trials were [*] for such product, [*] clinical trials of such product
have been [*] within [*] years after the [*] of such [*] clinical trials, and
Targeted, a Covered Affiliate, or their collaborators or sublicensees exert
commercially reasonable efforts to conduct and complete such [*] trials of such
product, including the [*];

 


*Confidential Treatment Requested.
-2-

--------------------------------------------------------------------------------


 

 
(d)
[*] clinical trials of such product have been [*] within [*] years after the [*]
(or [*] years after the [*] where [*] trials were [*] for such product) clinical
trials for such product, and Targeted, a Covered Affiliate, or their
collaborators or sublicensees exert commercially reasonable efforts to conduct
and complete such [*] clinical trials of such product, including the [*] ;




 
(e)
[*] for such product has been [*] with the appropriate health regulatory
authority(ies) in at least one Major Nation within [*] years after the [*] for
such product, and Targeted, a Covered Affiliate, or their collaborators or
sublicensees exert commercially reasonable efforts to [*] of such [*] until at
least one such [*] or until all [*] (it being understood that the product will
no longer be in [*] if all such [*] in all Major Nations have been [*]; and




 
(f)
such product [*] in at least one Major Nation within [*] such product by the
appropriate health regulatory authority(ies) in that Major Nation (including [*]
in such Major Nation);



provided, however, that (1) if Targeted [*] (even if, in Targeted’s [*], it is
prudent for Targeted to do so), Targeted will not be considered to be exerting
commercially reasonable efforts as to the conduct of such clinical trial; (2)
the time periods specified in this Section as applied to a product shall be
tolled during any period or periods in which Targeted is, beyond its reasonable
control, prevented from developing such product by government-imposed
moratoriums, laws or rulings that prevent others generally from developing
similar products, it being understood that if a clinical trial is halted or
suspended because of [*] to Targeted’s conduct of the trial, such action will
not toll the time periods specified in this Section as applied to the product
involved in such trial; and (3) if at any time or times Targeted believes that
it may not be able to advance a particular product through one or more of the
above stages of development within any of the specific time periods specified in
this Section (whether or not due to factors described in clause (2) above), it
may so notify Penn, together with a reasonably detailed description of the
factors or reasons why Targeted believes it should nevertheless continue to be
considered to have such product under [*] whereupon Penn and Targeted will over
a period of at least [*] to reach agreement on extension(s) to such time
period(s) as shall be reasonable in the circumstances.


1.2 “Affiliate” of an entity means and includes the entities that, directly or
indirectly, own or control more than 50% of the voting interests (or equivalent
control) of such entity (“Parent”), or more than 50% of the voting interests (or
equivalent control) of which is, directly or indirectly, owned or controlled by
such entity or its Parent. “Affiliated” refers to Affiliates. “Covered
Affiliate” refers to an affiliate of Targeted that has agreed in writing to be
bound by Targeted’s rights and obligations under this Agreement; Penn
acknowledges that Genovo, by its signature agreeing to be bound by all the terms
and obligations of Targeted below, is a Covered Affiliate.


*Confidential Treatment Requested.
-3-

--------------------------------------------------------------------------------


 
1.3 “Bankruptcy Event” means voluntary or involuntary proceedings by or against
Targeted are instituted in bankruptcy or under any insolvency law, or a receiver
or custodian is appointed for Targeted, or proceedings are instituted by or
against Targeted for corporate reorganization or the dissolution of Targeted,
which proceedings, if involuntary, shall not have been dismissed within sixty
(60) days after the date of filing, or Targeted makes an assignment for the
benefit of creditors, or substantially all of the assets of Targeted are seized
or attached and not released within sixty (60) days thereafter.


1.4 “[*]” includes [*].


1.5 “Calendar Quarter” means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.


1.6 “Calendar Year” means a period of twelve (12) months beginning on January 1
and ending on December 31.


1.7 “[*] Field” means the prevention, treatment or cure of [*] whether by in
vivo or ex vivo means (together with preparation, research, development, and
attempts to do the foregoing).


1.8 “Confidential Information” means and includes all technical information,
inventions, developments, discoveries, software, know-how, methods, techniques,
formulae, data, processes and other proprietary ideas, whether or not patentable
or copyrightable, that Penn identifies as confidential or proprietary at the
time it is delivered or communicated to Targeted.


1.9 "[*]" means, with respect to a Penn Licensed Product: (a) the [*] (or its
equivalent) filed on such Penn Licensed Product in any Major Nation; and (b) up
to [*] additional [*] each of which is [*], and for which [*] within the next
[*] years for a Penn Licensed Product incorporating the same [*] as such Penn
Licensed Product and/or [*] of up to [*] additional [*] in such Penn Licensed
Product. Targeted shall designate the additional [*] and additional [*] referred
to in clause (b) within [*] following the [*] on such Penn Licensed Product in
any Major Nation; provided, however, that as to Penn Licensed Products covered
by Group 2 Patents, Targeted may designate such additional [*] and additional
[*] at an earlier time as described in Section 4.2.3. If, within such [*]
following the [*] or equivalent referred to in clause (a), none of Targeted or
its Affiliates or licensees has actually [*] or equivalent in at least one Major
Nation for a Penn Licensed Product directed to a [*] that was so designated,
then that [*] shall from that time forward no longer be among the [*] with
respect to the Penn Licensed Product that was the subject [*] referred to in
clause (a).
 
*Confidential Treatment Requested.
-4-

--------------------------------------------------------------------------------


 
1.10  “Fair Market Value” means:


1.10.1 in the case of a Sale, the cash consideration which Targeted or its
Covered Affiliate or sublicensee would realize from an unaffiliated, unrelated
buyer under no obligation to buy in an arm’s length sale of an identical item
sold in the same quantity and at the same time and place of the transaction; or


1.10.2 in the case of a transaction other than a Sale, the cash consideration
which a willing party would realize from an unaffiliated, unrelated third party
under no obligation to transact in an arm’s length transaction of the same type
and at the same time and place of transaction; provided, however, that where
Sales or other transactions are made in connection with patient assistance
programs or other charitable purposes or to physicians or hospitals for
promotional purposes, “Fair Market Value” for purposes hereof shall mean the
actual consideration received, if any.
 
1.11  “Federal Government Interest” means the rights of the United States
Government under Public Laws 96-517, 97-256 and 98-620, codified at 35 U.S.C.
200-212, and any regulations issued thereunder, as such statute or regulations
may be amended from time to time hereafter.


1.12 “[*]” means [*].


1.13  “[*] Letter Agreement” means that certain letter agreement among [*] dated
as of August 27, 1999, as amended through the Effective Date.


1.14 “[*] Field” means the prevention, treatment, or cure of [*] whether by in
vivo or ex vivo means (together with preparation, research, development, and
attempts to do the foregoing).


1.15 “Major Nation(s)” means any one or more of Canada, France, Germany, Japan,
the United Kingdom, or the United States. It is agreed for the avoidance of
doubt that any filings or other actions or proceedings with or in the European
Agency for the Evaluation of Medicinal Products or its successor will be
considered to be with or in the health regulatory agency in at least one Major
Nation.


1.16 “Net Sales” means the gross sales amounts or, if such consideration is in a
form other than cash or cash equivalents, the Fair Market Value, received by
Targeted or its Covered Affiliates or their sublicensees from the Sale of any
Penn Licensed Product(s), less qualifying costs directly attributable to such
Sale borne by Targeted, its Covered Affiliate or their sublicensees. Such
qualifying costs shall be limited to the following:


1.16.1 Discounts, in amounts customary in the trade, for quantity purchases,
prompt payments and for wholesalers and distributors;


*Confidential Treatment Requested.
-5-

--------------------------------------------------------------------------------


 
1.16.2 Credits or refunds, not exceeding the original invoice amount, for claims
or returns;


1.16.3 Prepaid outbound packing, transportation expenses and transportation
insurance premiums;


1.16.4 Sales and use taxes and other fees imposed by a governmental agency; and


1.16.5 Retroactive price reductions or rebates as required by law,


all in accordance with U.S. generally accepted accounting principles
consistently applied.


1.17 “Non-Targeted Party” means any person or entity that is not Penn, Targeted,
an Affiliate of Penn, a Covered Affiliate, a sublicensee of Targeted or of a
Covered Affiliate (which term refers to persons or entities to the extent acting
under an express sublicense of rights of Targeted or a Covered Affiliate under
this Agreement), or another collaborator or distributor of Targeted, a Covered
Affiliate, or their sublicensees.


1.18 “Penn Licensed Product(s)” means


1.18.1  products that in the absence of this Agreement would, where and when
made, used, sold, or imported, infringe at least one issued claim or pending
claim of Penn Patent Rights; and


1.18.2  products that are made using a process or machine that in the absence of
this Agreement would, where and when used, infringe at least one issued claim or
pending claim of Penn Patent Rights.


All Penn Licensed Products intended to [*] shall be considered [*] Penn Licensed
Product for purposes of Sections 4.1 and 4.3.


1.19 “[*]” means [*].
 
1.20 “Penn Patent Rights” means those patents and patent applications listed in
Attachment 1 to this Agreement and all foreign counterparts thereof, as well as
continuation, continuation-in-part, provided that such continuation-in-part
relates directly to existing patents or patent applications and not to any new
matter, divisional and re-issue applications thereof, together with any and all
patents issuing thereupon or upon any foreign counterparts thereof; provided,
however, that Targeted and Genovo acknowledge that the invention relating to
[*], was made at Penn following [*]. Targeted and Genovo hereby acknowledge that
they have no rights in this invention relating to [*], as defined in these
applications and divisionals, continuations, re-examinations, re-issues, and any
foreign counterparts thereof, and any patents issuing therefrom. Targeted and
Genovo agree that they will not make or pursue any claims that this invention as
so defined is or should have been part of the Penn Patent Rights.
 
*Confidential Treatment Requested.
-6-

--------------------------------------------------------------------------------


 
1.20.1 “Group 1 Patents” means those Penn Patent Rights that are so designated
in Attachment 1.


1.20.2 “Group 2 Patents” means those Penn Patent Rights that are so designated
in Attachment 1.


1.20.3 “Group 3 Patents” means those Penn Patent Rights that are so Designated
in Attachment 1.


1.20.4 “Group 4 Patents” means those Penn Patent Rights that are so designated
in Attachment 1.


1.20.5 “Group 5 Patents” means those Penn Patent Rights that are so designated
in Attachment 1.
 
1.21 “Penn Technical Information” means research and development information,
unpatented inventions, know-how, and technical data developed by Dr. James
Wilson, or other employees of Penn with a duty to assign their rights to Penn,
under the Sponsored Research Agreement designated in Attachment 2 or described
in the Penn Patent Rights, and not otherwise covered by Penn Patent Rights.


1.22 “Phase I Trials” “Phase II Trials” and “Phase III Trials” mean,
respectively, human clinical trials designated by the U.S. Food and Drug
Administration (FDA) as Phase I, Phase II (or Phase I/II), or Phase III trials.


1.23 “Sale” means any bona fide transaction for which consideration is received
or expected for the sale, use, lease, transfer, or other disposition of Penn
Licensed Product(s); provided, however, that the sale, lease, transfer, or other
disposition of any Penn Licensed Product between Targeted, its Covered
Affiliates, or their sublicensees, and another entity in such group, other than
to a non-Covered-Affiliate distributor or to an end user, shall not be
considered a Sale. In such cases, “Net Sales” hereunder shall be determined
using the invoiced or otherwise recognized sales price by the transferee party,
Covered Affiliate, or sublicensee to the non-Covered-Affiliate distributor or
the end user, less the qualifying costs allowed under Section 1.16. A Sale of
Penn Licensed Product(s) shall be deemed completed at the time Targeted, its
Covered Affiliate or their sublicensee invoices, ships, or receives payment for
such Penn Licensed Product(s), whichever occurs first. Sale shall not include
any use of Penn Licensed Products in preclinical work, clinical trials, or
internal research by Targeted, its Covered Affiliates, or their sublicensees or
other collaborators, distributors, or contractors, or [*].
 
*Confidential Treatment Requested.
-7-

--------------------------------------------------------------------------------


 
1.24 “Senior Officer(s)” means, as to Targeted at any relevant time, the
then-incumbent Chief Executive Officer of Targeted, and as to Penn at any
relevant time, the Managing Director, Center for Technology Transfer.


1.25 “[*] Field” means the prevention, treatment, or cure of any disease or
diseases in whole or in part through [*], whether by in vivo or ex vivo means
(together with preparation, research, development, and attempts to do the
foregoing). For purposes hereof, the [*] are more fully described in Attachment
3.


ARTICLE 2 - LICENSE GRANTS AND DILIGENCE
 
2.1 Group 1 Patents.


2.1.1 Group 1 License Grant. Penn hereby grants to Targeted and the Covered
Affiliates for the term of this Agreement the worldwide right and license, with
the right to grant sublicenses, to develop, have developed, make, have made,
use, have used, import, have imported, sell, offer for sale and have sold Penn
Licensed Products under the Group 1 Patents [*] to Targeted.


2.1.2 Group 1 Diligence Outside the [*] Field and the [*] Field. Penn shall have
the right, at its option, to [*] the right and license under this Section 2.1
from [*] outside of the [*] Field and also outside of the [*] Field, if Targeted
[*] of the following conditions, provided that, except as to the condition
stated in clause (e) below, Penn exercises such right by written notice to
Targeted within [*] after Penn's receipt of Targeted's Development Plan for the
period in which such condition was due, or receipt of explicit written notice
from Targeted, in response to Penn's written inquiry, that such condition has
not been satisfied, whichever occurs first, and that Penn gives Targeted at
least [*] prior notice of Penn’s intention to exercise such right:



 
(a)
Targeted and its Affiliates and sublicensees [*] covered by the Group 1 Patents
prior to the end of the [*];




(b)
Targeted and its Affiliates and sublicensees [*] at any time after the [*]
anniversary of the Effective Date, to have [*] trials utilizing and exercising
commercially reasonable progress toward [*], without [*], for at least [*] under
the Group 1 Patents for use outside of both the [*] Field and the [*] Field;




(c)
Targeted and its Affiliates and sublicensees [*] at any time after the [*]
anniversary of the Effective Date, to have [*] trials utilizing and exercising
commercially reasonable progress toward [*], without [*], for at least [*] under
the Group 1 Patents for use outside of both the [*] Field and the [*] Field;

 
*Confidential Treatment Requested.
-8-

--------------------------------------------------------------------------------


 

(d)
Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] trials utilizing and exercising
commercially reasonable progress toward [*], without [*], for at least [*] under
the Group 1 Patents for use outside of both the [*] Field and the [*] Field; or




(e)
Targeted, its Affiliates, and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 1
Patents for use outside of both the [*] Field and the [*] Field.



2.1.3 Group 1 Specific-[*] Sublicenses after Year [*]. [*], Targeted shall make
non-exclusive, commercial-use [*] under the Group 1 Patents available to third
parties on commercially reasonable terms, provided that (unless Targeted [*] in
its discretion): (a) each such sublicense is restricted to [*]; (b) such [*]
is(are) not the subject of any sublicense previously granted by Targeted or its
Affiliates on an exclusive basis, nor is any such exclusive sublicense with
respect to such [*] then in active negotiation; (c) such sublicense does not
permit use in or application to the [*] Field or in or to the [*] Field or in or
to the [*] Field; and (d) such sublicense does not permit use or application to
any product in an [*] applicable to any Penn Licensed Product that is then in
[*] by Targeted, its Affiliates or their licensees. Where Targeted has [*] for
such a sublicense and [*] within [*] thereafter, Targeted shall either inform
Penn [*], together with a statement of the terms on which [*], or else Targeted
shall [*], then Penn shall have the right to [*], provided that [*] under
clauses (a) - (d) above (reading references to [*] to refer [*], and recognizing
that Penn will [*] criteria under clauses (b) and (d) [*] with relevant
information with respect thereto), and [*].


2.1.4 Group 1 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.1 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 1
Patents for use in the [*] Field, provided that Penn gives Targeted at [*] prior
notice of Penn’s intention to exercise such right.


2.1.5 Group 1 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.1 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 1
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right.


2.2 Group 2 Patents.
 
2.2.1 Group 2 License Grant. Penn hereby grants to Targeted and the Covered
Affiliates for the term of this Agreement the worldwide right and license, with
the right to grant sublicenses, to develop, have developed, make, have made,
use, have used, import, have imported, sell, offer for sale and have sold Penn
Licensed Products under the Group 2 Patents [*].
 
*Confidential Treatment Requested.
-9-

--------------------------------------------------------------------------------


 
2.2.2 Group 2 Licenses to [*]. Penn retains the right to license [*] (“[*]”)
non-exclusively to develop, have developed, make, have made, use, have used,
import, have imported, sell, offer for sale and have sold Penn Licensed Products
under the Group 2 Patents solely [*] Field, and solely in conjunction with [*]’s
proprietary [*] technology that exists as of the Effective Date, including any
improvements and modifications thereof, (currently referred to as [*]’s “[*]”
and “[*]” technologies, including any modifications and improvements of the
foregoing, and inclusive of subsequent improvements thereto, provided that the
technology remains a [*] operably linked to some [*] proprietary [*] technology)
and that is substantial and necessary to be used for such development, making,
use, importation or sale of such Penn Licensed Products; provided, however,
that:



(a)
[*] may be permitted to grant sublicenses under such license, provided that the
sublicensee is similarly bound to use such Penn Licensed Patents solely in
conjunction with such [*] proprietary [*] technology; and




(b)
Notwithstanding the foregoing in any transaction or transactions between [*] or
its sublicensees on the one hand and either Targeted or [*] on the other, in any
such transaction(s), rights to the Group 2 Patents will be obtained from
Targeted based upon its rights under this Agreement and/or [*] based upon its
sublicense from Targeted.



2.2.3 Group 2 Specified [*] Sublicenses in Years [*]. [*], Targeted shall make
non-exclusive, commercial-use [*] under the Group 2 Patents available to third
parties on commercially reasonable terms, provided that (unless Targeted [*] in
its discretion): (a) each such sublicense is restricted to [*]; (b) neither such
[*], nor the delivery thereof, are at the time such sublicense is sought or
under negotiation the subject of any on-going research, development, regulatory
or commercial project at Targeted or its Affiliates in which at least one of the
[*] has been [*]; (c) such [*] is(are) not the subject of any sublicense
previously granted by Targeted or its Affiliates on an exclusive basis, nor is
any such exclusive sublicense with respect to such [*] then in active
negotiation; (d) such third party or its Affiliate is then actively funding
substantial and on-going research at Penn in the Institute for Human Gene
Therapy; (e) such sublicense does not permit use in or application to the [*]
Field or in or to the [*] Field or in or to the [*] Field; and (f) such
sublicense does not permit use or application to an [*] applicable to any Penn
Licensed Product that is then either in [*] by Targeted or its Affiliates or
that is otherwise then the subject of any on-going research, development,
regulatory or commercial project at Targeted, its Affiliates or their licensees
in which at least [*] and as to which the [*] have been determined pursuant to
Section 1.9 or Section 4.2.3. Where Targeted has [*] for such a sublicense and
[*] within [*] thereafter, Targeted shall either inform Penn of [*], together
with a statement of the terms on which [*], or else Targeted shall [*], then
Penn shall have the right to [*], provided that [*] under clauses (a) - (f)
above (reading references to [*] to refer [*], and recognizing that Penn will
[*].
 
*Confidential Treatment Requested.
-10-

--------------------------------------------------------------------------------


 
2.2.4 Group 2 Specified [*] Sublicenses after [*]. [*], Targeted shall make
non-exclusive, commercial-use [*] under the Group 2 Patents available to third
parties on commercially reasonable terms, provided that (unless Targeted [*] in
its discretion): (a) each such sublicense is restricted to [*] identified in
such sublicense; (b) such [*] is(are) not the subject of any sublicense
previously granted by Targeted or its Affiliates on an exclusive basis, nor is
any such exclusive sublicense with respect to such [*] then in active
negotiation; (c) such sublicense does not permit use in or application to the
[*] Field or in or to the [*] Field or in or to the [*] Field; and (d) such
sublicense does not permit use or application to an [*] applicable to any Penn
Licensed Product that is then in [*] by Targeted, its Affiliates or their
licensees. Where Targeted has [*] and [*] within [*] thereafter, Targeted shall
either inform Penn [*], together with a statement of the terms on which [*], or
else Targeted shall [*] then Penn shall have the right to [*], provided that [*]
under clauses (a) - (d) above (reading references to [*] to refer [*] and
recognizing that Penn will [*].


2.2.5 Group 2 Diligence outside the [*] Field and the [*] Field. Penn shall have
the right, at its option, to [*] the right and license under this Section 2.2
[*] outside of the [*] Field and also outside of the [*] Field, if Targeted and
its Affiliates and sublicensees [*], at any time after the [*] anniversary of
the Effective Date, to have [*] at least [*] under the Group 2 Patents for use
outside of both the [*] Field and the [*] Field, provided that Penn gives
Targeted at least [*] prior notice of Penn’s intention to exercise such right.
Targeted shall have the right, at its option and by notice to Penn given at any
time on or before the [*] anniversary of the Effective Date, to [*] the right
and license under this Section 2.2 (or with respect to one or more of the Penn
Patent Rights included in Group 2) [*] outside the [*] Field and the [*] Field
from the date of such notice forward.


2.2.6 Group 2 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.2 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 2
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.2 (or with respect to one or more of the Penn Patent Rights included
in Group 2) [*] in the [*] Field from the date of such notice forward.

 
2.2.7 Group 2 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.2 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 2
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.2 (or with respect to one or more of the Penn Patent Rights included
in Group 2) [*] in [*] Field from the date of such notice forward.
 
*Confidential Treatment Requested.
-11-

--------------------------------------------------------------------------------


 
2.3 Group 3 Patents.


2.3.1 Group 3 License Grant. Penn hereby grants to Targeted and the Covered
Affiliates for the term of this Agreement the worldwide right and license, with
the right to grant sublicenses, to develop, have developed, make, have made,
use, have used, import, have imported, sell, offer for sale and have sold Penn
Licensed Products under the Group 3 Patents in [*].


2.3.2 Group 3 Specified [*] Sublicenses after Year [*]. [*], Targeted shall make
non-exclusive, commercial-use [*] under the Group 3 Patents available to third
parties on commercially reasonable terms, provided that (unless Targeted [*]in
its discretion): (a) each such sublicense is restricted to [*] identified in
such sublicense; (b) such [*] is(are) not the subject of any sublicense
previously granted by Targeted or its Affiliates on an exclusive basis, nor is
any such exclusive sublicense with respect to such [*] then in active
negotiation; (c) such sublicense does not permit use in or application to the
[*] Field or in or to the [*] Field or in or to the [*] Field; and (d) such
sublicense does not permit use or application to any product in an [*]
applicable to any Penn Licensed Product that is then in [*] by Targeted, its
Affiliates or their licensees. Where Targeted has [*] and [*] within [*]
thereafter, Targeted shall either inform Penn [*], together with a statement of
the terms on which [*], or else Targeted shall [*] under the Group 3 Patents,
provided that [*] under clauses (a) - (d) above (reading references therein to
[*] to refer [*] and recognizing that Penn will [*]).


2.3.3 Group 3 Diligence outside the [*] Field and the [*] Field. Penn shall have
the right, at its option, to [*] the right and license under this Section 2.3
[*] outside of the [*] Field and also outside of the [*] Field, if Targeted and
its Affiliates and sublicensees [*], at any time after the [*] anniversary of
the Effective Date, to have [*] at least [*] under the Group 3 Patents for use
outside of both the [*] Field and the [*] Field, provided that Penn gives
Targeted at least [*] prior notice of Penn’s intention to exercise such right.
Targeted shall have the right, at its option and by notice to Penn given at any
time on or before the [*] anniversary of the Effective Date, to [*] the right
and license under this Section 2.3 (or with respect to one or more of the Penn
Patent Rights included in Group 3) [*] outside the [*] Field and the [*] Field
from the date of such notice forward.


2.3.4 Group 3 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.3 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 3
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.3 (or with respect to one or more of the Penn Patent Rights included
in Group 3) [*] in the [*] Field from the date of such notice forward.
 
*Confidential Treatment Requested.
-12-

--------------------------------------------------------------------------------


 
2.3.5 Group 3 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.3 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 3
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.3 (or with respect to one or more of the Penn Patent Rights included
in Group 3) [*] in the [*] Field from the date of such notice forward.


2.4 Group 4 Patents.


2.4.1 Group 4 License Grant. Penn hereby grants to Targeted and the Covered
Affiliates for the term of this Agreement the worldwide right and license, with
the right to grant sublicenses, to develop, have developed, make, have made,
use, have used, import, have imported, sell, offer for sale and have sold Penn
Licensed Products under the Group 4 Patents [*].


2.4.2 Group 4 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.4 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 4
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.4 (or with respect to one or more of the Penn Patent Rights included
in Group 4) [*] in the [*] Field from the date of such notice forward.


2.4.3 Group 4 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.4 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 4
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.4 (or with respect to one or more of the Penn Patent Rights included
in Group 4) [*] in the [*] Field from the date of such notice forward.


2.5 Group 5 Patents.
 
2.5.1 Group 5 License Grant. Penn hereby grants to Targeted and the Covered
Affiliates for the term of this Agreement the worldwide right and license, with
the right to grant sublicenses, to develop, have developed, make, have made,
use, have used, import, have imported, sell, offer for sale and have sold Penn
Licensed Products under the Group 5 Patents [*].
 
*Confidential Treatment Requested.
-13-

--------------------------------------------------------------------------------


 
2.5.2 Group 5 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.5 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 5
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.5 (or with respect to one or more of the Penn Patent Rights included
in Group 5) [*] in [*] Field from the date of such notice forward.


2.5.3 Group 5 Diligence in the [*] Field. Penn shall have the right, at its
option, to [*] the right and license under this Section 2.5 [*] in the [*] Field
if Targeted and its Affiliates and sublicensees [*], at any time after the [*]
anniversary of the Effective Date, to have [*] at least [*] under the Group 5
Patents for use in the [*] Field, provided that Penn gives Targeted at least [*]
prior notice of Penn’s intention to exercise such right. Targeted shall have the
right, at its option and by notice to Penn given at any time on or before the
[*] anniversary of the Effective Date, to [*] the right and license under this
Section 2.5 (or with respect to one or more of the Penn Patent Rights included
in Group 5) [*] in [*] Field from the date of such notice forward.


2.6 No Implied Diligence. Targeted’s diligence obligations with respect to this
Agreement and the licenses granted hereunder are as explicitly stated in this
Article 2, and no other or additional diligence or efforts obligations are
implied, nor shall any be inferred.


2.7 Retained Research Rights. For all exclusive licenses granted under this
Article 2: (i) Penn retains the reserved right to use, and to permit other
for-profit or nonprofit organizations to use, the Penn Patent Rights strictly
for educational and for research purposes and to use or commercialize the
results thereof, provided that any and all such commercialization of results, if
not otherwise sublicensed by Targeted in its sole discretion and without
obligation to do so, may be done, and is done, without any further use of or
commercialization of any of the Penn Patent Rights within the scope of any
exclusive rights of Targeted or the Covered Affiliates hereunder, and that such
restriction is incorporated into a written agreement with such organization; and
(ii) Wistar retains the reserved right to use and permit other for-profit or
nonprofit organizations to use the Penn/Wistar Patent strictly for educational
and research purposes and to use or commercialize the results thereof, provided
that any and all such commercialization of results, if not otherwise sublicensed
by Targeted in its sole discretion and without obligation to do so, may be done,
and is done, without any further use of or commercialization of any of the Penn
Patent Rights within the scope of any exclusive rights of Targeted or the
Covered Affiliates hereunder, and that such restriction is incorporated into a
written agreement with such organization.
 
*Confidential Treatment Requested.
-14-

--------------------------------------------------------------------------------


 
2.8 Government Interest. Targeted acknowledges that in accordance with the
Federal Government Interest, the United States government retains certain rights
in intellectual property funded in whole or part under any contract, grant or
similar agreement with a Federal agency, including but not limited to the
requirement that Penn Licensed Products subject to Sale in the United States
must be substantially manufactured in the United States. The license grant of
this Article 2 is expressly subject to all of such rights.


2.9 Penn Technical Information. Penn, to the extent it has rights in the Penn
Technical Information, hereby irrevocably grants Targeted and the Covered
Affiliates a non-exclusive, royalty-free, paid-up right and license, without
right to sublicense, to make, use, sell, import, reproduce, disclose and
otherwise exploit the same during and after the term of this Agreement.
 
2.10 No Implied Licenses. No other rights or licenses are granted by implication
hereunder. Targeted acknowledges that Penn shall have the right, in its sole
discretion and without obligation to Targeted, to grant other parties licenses
under the Penn Patent Rights so long as the same do not conflict with, and are
not within the scope of, any of the exclusive rights or licenses granted
hereunder to Targeted and the Covered Affiliates.


ARTICLE 3 - SUBLICENSES


3.1 The right to sublicense conferred upon Targeted and the Covered Affiliates
under this Agreement shall be subject to the following conditions:


3.1.1 Any sublicenses shall be subject to the terms and conditions granted to
Targeted and the Covered Affiliates under this Agreement.


3.1.2 No sublicensee (excluding, for this purpose, [*] under that certain [*],
among [*], as amended, and [*] under the [*] Letter Agreement, but including,
for this purpose, any sub-sublicensee of [*] under such agreement(s)) shall have
the power to grant further sublicenses without the express approval of Penn,
which approval shall not be unreasonably withheld.


3.1.3 Targeted shall forward to Penn, within thirty (30) days of execution, a
complete and accurate copy written in the English language of each sublicense
granted hereunder for which Targeted has exclusive rights. Penn’s receipt of
such sublicense shall not constitute an approval of such sublicense or a waiver
of any of Penn’s rights or Targeted’s obligations hereunder.


3.1.4 Targeted shall not grant any sublicense under any Penn Patent Rights in
fields where Targeted has non-exclusive license rights hereunder unless:
 
*Confidential Treatment Requested.
-15-

--------------------------------------------------------------------------------


 

 
(a)
such license to Targeted hereunder was initially non-exclusive or became
non-exclusive due to an election by Targeted as provided herein (rather than due
to [*], and such sublicense is not a [*]; or




 
(b)
the conditions in provision (a) apply except that the sublicense is a [*] and
Targeted has obtained Penn’s prior written approval of such sublicense, which
approval shall not be reasonably withheld or delayed; or




 
(c)
if the license to Targeted [*], Targeted has obtained Penn’s prior written
approval of such sublicense.



3.1.5 If Targeted becomes subject to a Bankruptcy Event, all payments then or
thereafter due and owing to Targeted from its sublicensees shall upon notice
from Penn to any such sublicensee become payable directly to Penn for the
account of Targeted; provided however, that Penn shall remit to Targeted the
amount by which such payments exceed the amounts owed by Targeted to Penn.


3.1.6 Notwithstanding any such sublicense, Targeted shall remain primarily
liable to Penn for all of Targeted’s duties and obligations contained in this
Agreement, and any act or omission of a Covered Affiliate or sublicensee of
Targeted which would be a breach of this Agreement if performed by Targeted
shall be deemed to be a breach by Targeted of this Agreement.


3.2 Targeted and Penn acknowledge that (i) for purposes of the [*] Letter
Agreement, [*] by this Agreement, but, rather, shall only have been amended
hereby, and (ii) [*] shall not be bound by any amendment or alteration of the
Existing Agreements, or any of them, to the extent the same may bear on the
rights or obligations of [*] under the [*] Letter Agreement. Accordingly,
Targeted and Penn agree that this Agreement is intended to be, and shall be
construed to be, consistent with the [*] Letter Agreement, [*] Letter Agreement
shall remain in full force and effect.
 
ARTICLE 4 - ROYALTIES AND MILESTONES
 
4.1 Royalties.


4.1.1 In further consideration of the licenses granted pursuant to Article 2,
but subject to Section 4.1.4, Targeted shall pay to Penn a royalty in accordance
with the following table for the Net Sales received by Targeted, the Covered
Affiliates, or their sublicensees with respect to each particular Penn Licensed
Product that has been, or that later is, in whole or in part developed by [*]
under a right or sublicense granted by Targeted or a Covered Affiliate or
otherwise collaboratively by [*] on the one hand and by Targeted and/or Covered
Affiliates on the other:
 
*Confidential Treatment Requested.
-16-

--------------------------------------------------------------------------------


 
For the portion of Net Sales of such Penn Licensed Product in a Calendar Year:
The royalty rate for such Net Sales will be:
Less than or equal to [*]
[*]
Greater than [*] and less than or equal to [*]
[*]
Greater than [*] and less than or equal to [*]
[*]
Greater than [*]
[*]



4.1.2 In further consideration of the licenses granted pursuant to Article 2,
but subject to Section 4.1.4, Targeted shall pay to Penn a royalty in accordance
with the following table for the Net Sales received by Targeted, the Covered
Affiliates, or their sublicensees with respect to each particular Penn Licensed
Product to which Section 4.1.1 above is not applicable:


For the portion of Net Sales of such Penn Licensed Product in a Calendar Year:
The royalty rate for such Net Sales will be:
Less than or equal to $[*]
[*]
Greater than $[*] and less than or equal to $[*]
[*]
Greater than $[*] and less than or equal to $[*]
[*]
Greater than $[*]
[*]

 
*Confidential Treatment Requested.
-17-

--------------------------------------------------------------------------------


 
4.1.3 For purposes of each of Section 4.1.1 and Section 4.1.2: (i) no additional
or multiple royalties shall be payable with respect to the Net Sales of any Penn
Licensed Product, regardless of the number of Penn Patent Rights, or claims of
Penn Patent Rights, that would in the absence of this Agreement be infringed by
such Penn Licensed Product or processes or machines used to make it, even if
such Penn Patent Rights include those from more than one of the patent groups
defined in Section 1.20; (ii) the Net Sales thresholds in such sections will be
[*], but where the same Penn Licensed Product is [*], or otherwise to
accommodate the same to [*], the Net Sales thereof in all such nations, markets
and indications shall be [*] for purposes of Section 4.1.2; and (iii) all Net
Sales of any particular Penn Licensed Product received by any of Targeted,
Covered Affiliates, or their sublicensees will be [*] for purposes of Section
4.1.2.


4.1.4 The royalties otherwise payable under Section 4.1.1 or 4.1.2 shall be [*]
with respect to the Net Sales of any Penn Licensed Product that, at the time of
its Sale and in the patent jurisdiction of its Sale, has a competing product
also licensed under the Penn Patent Rights on sale.


4.1.5 Targeted shall promptly pay to Penn the scheduled percentage, as set forth
below, of any sublicense initiation fee, or other such consideration not
associated with Sales, paid to Targeted or a Covered Affiliate by each
sublicensee that is not Targeted or a Covered Affiliate. All such considerations
[*] shall be exempt. In addition, Targeted shall not be required to [*] Penn a
percentage of i) [*]; ii) [*] or iii) [*]. Any non-cash consideration received
by Targeted or a Covered Affiliate from such sublicensees shall be valued at its
Fair Market Value as of the date of receipt. Where any rights under this
Agreement to Penn Patent Rights are sublicensed by Targeted or a Covered
Affiliate in [*], the aggregate of any sublicense initiation fees or other such
consideration not associated with Sales received by Targeted or the Covered
Affiliate shall for purposes of this Section be [*] under this Agreement, on the
one hand, and such other rights or interests, on the other, in a manner that
consistently and equitably reflects the [*] that have been so sublicensed toward
Targeted’s or the Covered Affiliate’s having [*]. If and to the extent that any
such fees or other such consideration is received due to the occurrence of [*]
that is described in Section 4.3 or due to the occurrence of [*] with respect to
the same Penn Licensed Product that occurred after a Section 4.3 milestone, the
amount paid or payable to Penn under Section 4.3 with respect to such Penn
Licensed Product [*], but [*]. The scheduled percentages shall be:


[*]% of such sublicensing fees for any sublicense executed prior to [*] such
Penn Licensed Product.


[*]% of such sublicensing fees for any sublicense executed after [*] such Penn
Licensed Product.
 
[*]% of such sublicensing fees for any sublicense executed following the [*]
such Penn Licensed Product.
 
*Confidential Treatment Requested.
-18-

--------------------------------------------------------------------------------


 
For example, if entry into [*] for a Penn Licensed Product provides to Penn a
$[*] milestone payment from Targeted pursuant to Section 4.3.2, and a
sublicensing deal [*] after completion of [*], to the extent applicable to the
Penn Patent Rights, provides for a $ [*] milestone payment to Targeted for entry
into [*] for such Penn Licensed Product, then Targeted would owe Penn [*]% [*]
milestone payment (i.e., $[*] ), [*].


4.1.6 Any right of Penn or a third party to practice the Penn Patent Rights for
educational or research purposes under Section 2.7 shall be royalty-free.
 
4.1.7 In further consideration for agreeing to this Agreement, Targeted shall
issue to Penn within two business days following the effectiveness of this
Agreement sixty-five thousand (65,000) shares of voting Common Stock of
Targeted. Penn will in connection with such issuance execute and deliver a stock
subscription agreement containing standard investor representations with respect
to such shares.


4.2 Development Plan, Progress Reports, Financial Reports; Maintenance Fees.


4.2.1 Targeted will provide Penn with a written plan (the “Development Plan”)
within thirty (30) days after the of signing this Agreement by both parties. The
Development Plan will [*]. The Development Plan will separately address
activities applicable to Group 1 Patents, Group 2 Patents, Group 3 Patents,
Group 4 Patents, and Group 5 Patents, respectively.


4.2.2 At or within thirty (30) days following each anniversary of the Effective
Date, Targeted will provide Penn with a written progress report that describes
the progress made against the Development Plan (as supplemented by progress
reports, where applicable), including the progress made by any Targeted Covered
Affiliates or sublicensees, submitted a year earlier and plans for development
in the coming year. Each such annual progress report will be deemed to update
and supplement the then-current Development Plan.


4.2.3 At or within thirty (30) days after the time Targeted, or any Targeted
Covered Affiliates or sublicensees files an IND with respect to a particular
Penn Licensed Product, Targeted will provide Penn with a written development
plan for that Penn Licensed Product (the “Product-Specific Plan”). Each
Product-Specific Plan will outline [*].


4.2.4 Penn shall keep all such reports referred to in Sections 4.2.1 through
4.2.3 confidential under Section 5.2 for five (5) years or until the time, if
any, of the first commercial Sale of any Penn Licensed Product(s) as provided
below, whichever comes first. Targeted shall also notify Penn within thirty (30)
days of the first commercial Sale of any Penn Licensed Product.
 
4.2.5 Targeted shall provide Penn with the following financial statements and
information (which may be consolidated with one or more of Targeted’s
Affiliates, if Targeted regularly so consolidates its financial statements)
prepared according to U.S. generally accepted accounting principles consistently
applied, where applicable:
 
*Confidential Treatment Requested.
-19-

--------------------------------------------------------------------------------


 

(a)
Unaudited financial statements forty-five (45) days following the end of each
Calendar Quarter. The format and detail of such statements shall be agreed upon
in advance by Penn and Targeted.




(b)
Audited financial statements, produced by a certified public accounting firm,
ninety (90) days following the end of each of Targeted’s fiscal years, as well
as a copy of any management letter recommendations submitted by the auditors.




(c)
Copies of all reports made available to shareholders, including 10K and 10Q
filings made to the United States Securities and Exchange Commission.



4.2.6 Targeted shall pay to Penn the following license maintenance fees until
the first commercial Sale of a Penn Licensed Product (after which time no
further maintenance fees will be payable under this Section 4.2.6): [*] dollars
($[*]) on the [*] anniversary of the Effective Date, [*] dollars ($[*]) on the
[*] anniversary of the Effective Date, [*] dollars ($[*]) on the [*] anniversary
of the Effective Date, [*] dollars ($[*]) on the [*] anniversary of the
Effective Date, [*] dollars ($[*]) on the [*] anniversary of the Effective Date,
and [*] dollars ($[*]) on the [*] anniversary of the Effective Date. 


4.2.7 Following the first commercial Sale of a Penn Licensed Product, Targeted
shall pay to Penn a maintenance fee of [*] dollars ($[*]) on each anniversary of
the Effective Date during the term of this Agreement which shall be [*].
 
4.3 Milestone Fees.


4.3.1 Subject to Sections 4.3.3 and 4.3.4, Targeted shall pay to Penn a
non-refundable milestone fee as listed below for [*] reaches each of the
following milestones, where such Penn Licensed Product has been or is in whole
or in part developed by [*] under a right or sublicense granted by Targeted or a
Covered Affiliate or otherwise collaboratively by [*] on the one hand and by
Targeted and/or Covered Affiliates on the other:


Milestone
Fee Due
[*]
$[*]
[*]
$[*]
[*]
$[*]

 
*Confidential Treatment Requested.
-20-

--------------------------------------------------------------------------------


 
4.3.2 Subject to Sections 4.3.3 and 4.3.4, Targeted shall pay to Penn a
non-refundable milestone fee as listed below for [*] reaches each of the
following milestones, where Section 4.3.1 is not applicable to such Penn
Licensed Product:


Milestone
Fee Due
[*]
$[*]
[*]
$[*]
[*]
$[*]

 
4.3.3 If and to the extent that any fees or other such consideration is paid to
Penn by Targeted pursuant to Section 4.1.5 due to the occurrence of a milestone
that is described in Section 4.3.1 or Section 4.3.2, or due to the occurrence of
any other developmental milestone with respect to the same Penn Licensed Product
that occurred prior to the milestone described in Section 4.3.1 or Section
4.3.2, the amount so paid to Penn under Section 4.1.5 with respect to such
occurrence shall be [*] with respect to such milestone, but such [*]. For
example, if a sublicensing deal entered by Targeted prior to completion of [*]
for a Penn Licensed Product to which Section 4.3.1 is not applicable, to the
extent applicable to the Penn Patent Rights, provides for a $[*] milestone
payment to Targeted for entry into [*] for such Penn Licensed Product, Targeted
would have paid Penn [*]% of such milestone payment pursuant to Section 4.1.5
(i.e., $[*]). When such Penn Licensed Product enters [*], Targeted would owe
Penn a $[*] milestone payment pursuant to Section 4.3.2, but [*].


4.3.4 The milestone fees otherwise payable under Section 4.3.1 or 4.3.2 shall be
[*] with respect to any Penn Licensed Product that, at the time a milestone was
achieved, had a competing product licensed under the Penn Patent Rights on sale.
 
4.4 Royalty Reports and Records.


4.4.1 Targeted shall deliver to Penn within sixty (60) days after the end of
each Calendar Quarter a report, certified by the chief financial officer of
Targeted setting forth in reasonable detail the calculation of the royalties due
to Penn for such Calendar Quarter, including, without limitation:



(i)
Number of Penn Licensed Products involved in Sales, listed by country if readily
available;




(ii)
Gross consideration for Sales of Penn Licensed Products, including all amounts
invoiced, billed, or received;




(iii)
Qualifying costs, as defined in Section 1.16, listed by category of cost;

 
*Confidential Treatment Requested.
-21-

--------------------------------------------------------------------------------


 

(iv)
Net Sales of Penn Licensed Products listed by country if readily available; and




(v)
Royalties owed to Penn, listed by category, including without limitation earned
and sublicensee-derived categories.



4.4.2 Royalties payable under Section 4.1 hereof shall be paid within sixty (60)
days following the last day of the Calendar Quarter in which the royalties
accrue and shall accompany the report of Section 4.4.1.


4.4.3 Targeted must maintain and cause its Covered Affiliates, sublicensees, and
sub-sublicensees, to maintain, complete and accurate books and records which
enable the royalties, fees, and payments payable under this Agreement to be
verified. The records for each Calendar Quarter must be maintained for three
years after the submission of each report under Article 4. Upon reasonable prior
notice to Targeted, Targeted must provide Penn with access to all books and
records relating to the Sales of Penn Licensed Products by Targeted and its
Covered Affiliates, and sublicensees to conduct a review or audit of those books
and records. Access to these books and records pertaining to Net Sales must be
made available no more than once each Calendar Year for each Penn Licensed
Product, during normal business hours, and once each year for each Penn Licensed
Product during each of the three years after expiration or termination of this
Agreement. If a review or audit of the books of Targeted determines that any of
Targeted, its Covered Affiliates, or sublicensees has underpaid royalties on a
Penn Licensed Product by [*] or more, Targeted must pay the costs and expenses
of Penn and its accountants in connection with such review or audit.
Notwithstanding the foregoing, Targeted agrees to conduct, at its expense, an
independent audit of Sales and royalties with respect to a Penn Licensed Product
at least every two (2) years once annual Sales of such Penn Licensed Product are
greater than five million dollars ($5,000,000) per annum. The audit shall
address, at a minimum, the amount of gross sales by or on behalf of Targeted,
its Covered Affiliates, or sublicensees during the audit period, the amount of
funds owed to Penn under this Agreement, and whether the amount owed has been
paid to Penn and is reflected in the records of the Targeted. A report by the
auditors shall be submitted promptly to Penn upon completion.
 
4.5 Currency, Place of Payment, Interest.


4.5.1 All dollar amounts referred to in this Agreement are expressed in United
States dollars. All payments to Penn under this Agreement shall be made in
United States dollars by check payable to “The Trustees of the University of
Pennsylvania.”
 
4.5.2 If Targeted, a Covered Affiliate, or their sublicensee receives revenues
from Sales of Penn Licensed Products in currency other than United States
dollars, revenues shall be converted into United States dollars at the
conversion rate for the foreign currency as published in the eastern edition of
The Wall Street Journal as of the last business day of the applicable Calendar
Quarter.
 
*Confidential Treatment Requested.
-22-

--------------------------------------------------------------------------------


 
4.5.3 Amounts that are not paid when due shall accrue interest from the due date
until paid, at a rate equal to one and one quarter percent (1.25%) per month (or
the maximum allowed by law, if less).


ARTICLE 5 - CONFIDENTIALITY


5.1 Targeted shall use best efforts to maintain in confidence and not to
disclose to any third party other than Covered Affiliates any Confidential
Information of Penn received pursuant to this Agreement or the Existing
Agreements. Targeted agrees to ensure that its and its Covered Affiliates’
employees have access to Confidential Information only on a need-to-know basis
and are obligated in writing to abide by Targeted’s obligations hereunder. The
foregoing obligation shall not apply to:


5.1.1 information that is or was known to Targeted or its Covered Affiliates
prior to the time of disclosure or that is or was at any time independently
developed by Targeted or its Covered Affiliates without use of Confidential
Information of Penn, in each case to the extent evidenced by written records;


5.1.2 information disclosed to Targeted or its Covered Affiliates by a third
party that has a right to make such disclosure;


5.1.3 information that becomes patented, published or otherwise part of the
public domain otherwise than due to a breach of this Agreement by Targeted or
its Covered Affiliates;


5.1.4 information that is required to be disclosed by any statute, law, rule,
regulation or order of any governmental authority or a court of competent
jurisdiction; provided that Targeted shall use its best efforts to obtain
confidential treatment of such information by the agency or court; or


5.1.5 information, to the extent it is disclosed pursuant to a confidentiality
agreement binding the recipient to confidentiality obligations at least as
strict as those binding Targeted under this Section.


5.2 Penn shall not be obligated to accept any confidential information from
Targeted except for the reports required in Sections 4.2 and 4.4 and the results
of any audit or review under Section 4.4.3. Penn shall use best efforts to
maintain in confidence and not to disclose to any third party (subject to the
same exceptions accorded Targeted under Section 5.1) such reports or results
received, except that Penn may disclose to Wistar information from such reports
or results. Wistar shall use best efforts to maintain in confidence and not to
disclose to any third party (subject to the same exceptions accorded Targeted
under Section 5.1) information received from Penn under this section. Penn bears
no institutional responsibility for maintaining the confidentiality of any other
confidential information of Targeted disclosed to Penn under this Agreement or
the Existing Agreements.
 
-23-

--------------------------------------------------------------------------------


 
5.3 The placement of a copyright notice on any Confidential Information shall
not be construed to mean that such information has been published and will not
release Targeted from its obligation of confidence hereunder.


ARTICLE 6 - TERM AND TERMINATION


6.1 This Agreement, unless sooner terminated as provided herein, shall terminate
upon the expiration of the last to expire or become abandoned of the Penn Patent
Rights.


6.2 Targeted may, at its option, terminate this Agreement at any time by doing
all of the following:


6.2.1 By ceasing to make, have made, use and sell all Penn Licensed Products;
and


6.2.2 By terminating all sublicenses, and causing all sublicensees to cease
making, having made, using and selling all Penn Licensed Products and terminate
any sub-sublicensees; and


6.2.3 By giving sixty (60) days notice to Penn of such cessation and of
Targeted’s intent to terminate; and


6.2.4 By tendering payment of all accrued royalties.


6.3 Penn may terminate this Agreement if any of the following occur:


6.3.1 Targeted becomes more than sixty (60) days in arrears in payment of
royalties, maintenance fees, patent expenses or any other expenses due pursuant
to this Agreement and Targeted does not provide full payment within thirty (30)
days of written demand; provided, however, that if Targeted disputes in good
faith the existence of an arrearage in payment,



 
(a)
Targeted shall, within thirty (30) days after the demand for payment under this
Section, remedy any such arrearage to the extent its existence is not the
subject of such good faith dispute; and




 
(b)
if either of the parties has, within thirty (30) days after the demand for
payment under this Section, initiated the dispute resolution procedures of
Article 11 in order to attempt to resolve such good faith dispute, Penn shall
wait for the additional time designated therein before taking action to
terminate this Agreement; or

 
-24-

--------------------------------------------------------------------------------


 
6.3.2 Targeted becomes subject to a Bankruptcy Event; or


6.3.3 Targeted materially breaches this Agreement and does not cure such
material breach within one hundred eighty (180) days after written notice
thereof.


6.4 If Targeted becomes subject to a Bankruptcy Event, all duties of Penn and
all rights (but not financial and indemnification obligations accrued prior to
termination) of Targeted under this Agreement shall immediately terminate
without the necessity of any action being taken either by Penn or by Targeted,
and, to the extent allowed by law, [*] shall become a direct licensee of Penn to
the extent of any sublicense existing between [*] and Targeted immediately
preceding the Bankruptcy Event, without further action by Targeted, Penn or [*].


6.5 Targeted’s obligation to pay royalties and all other obligations accrued
under Articles 4 and 7 hereof and other considerations owed under this Agreement
that have matured as of the date of termination shall survive termination of
this Agreement. In addition, the provisions of Section 2.9, Article 3, and (for
a period of five (5) years following such termination) Article 5, and the
provisions of Articles 6, 9, 10, 11 and 12 shall survive such termination.


ARTICLE 7 - PATENT MAINTENANCE AND REIMBURSEMENT


7.1 Penn shall control and diligently prosecute and maintain Penn Patent Rights.
Penn and Targeted shall decide upon a mutually agreeable choice of patent
counsel and a mutually agreeable budget for and course of prosecution, and
Targeted shall be copied on all substantive correspondence regarding such Penn
Patent Rights. The parties acknowledge that neither of them currently has an
intention to terminate or substantially reduce the scope of the engagement of
the patent counsel used for such purposes by Penn prior to and as of the
Effective Date. Subject to Sections 7.2 and 7.3, Targeted shall pay, or shall
reimburse Penn within sixty (60) days of receipt of invoice for, all documented
third party attorneys’ fees, expenses, official fees and other charges incident
to the preparation, prosecution, licensing and maintenance of Penn Patent
Rights, including interferences, oppositions, etc. brought or defended in
accordance with the mutually agreed budget for and course of prosecution. Penn
shall provide Targeted with itemized statements reflecting these expenses
quarterly. In the event that Penn should decide not to file, prosecute or
maintain applications and patents for such Penn Patent Rights, Targeted shall
have the opportunity to do so at Targeted’s sole expense.
 
7.2 Except with respect to licenses granted by Penn to [*] pursuant to Section
2.2.2, if Penn at any time prior to or after the Effective Date grants or has
granted any rights or licenses to or for the benefit of any Non-Targeted Party
under any of the Penn Patent Rights, i.e., where it may do so outside the scope
of the exclusive rights of Targeted or the Covered Affiliates hereunder, Penn
shall [*].
 
*Confidential Treatment Requested.
-25-

--------------------------------------------------------------------------------


 
7.3 If Targeted elects to discontinue payment for the filing, prosecution,
and/or maintenance of any patent application and/or patent contained in the Penn
Patent Rights (or with respect to any particular claims therein), it shall so
notify Penn, and any such patent application or patent (or such claims, as
applicable) shall thereupon be excluded from the definition of Penn Patent
Rights and from the scope of the licenses granted under this Agreement, and all
rights relating thereto shall revert to Penn and may be freely used or licensed
by Penn.


7.4 Targeted, the Covered Affiliates, and their sublicensees shall comply with
all United States and foreign laws with respect to patent marking of Penn
Licensed Products.


ARTICLE 8 - INFRINGEMENT AND LITIGATION
 
8.1 Penn and Targeted are responsible for notifying each other promptly of any
infringement of Penn Patent Rights which may come to their attention, including
notice to the other of any certification filed under the United States “Drug
Price Competition and Patent Term Restoration Act of 1984”. Penn and Targeted
shall consult one another in a timely manner concerning any appropriate response
thereto.


8.2 Targeted shall have the right, but not the obligation, to prosecute such
infringement at its own expense. Targeted shall not settle or compromise any
such suit in a manner that imposes any obligations or restrictions on Penn or
grants any rights the Penn Patent Rights (other than to the extent Targeted has
the right to grant such rights under this Agreement), without Penn’s written
permission. Financial recoveries from any such litigation will first be applied
to reimburse each party for its litigation expenditures with additional
recoveries being paid to Targeted, subject to a royalty due Penn based on the
provisions of Article 4 hereof.


8.3 Such rights under Section 8.2 shall be subject to the continuing right of
Penn to intervene at Penn’s own expense and join Targeted or its Covered
Affiliates, who shall still prosecute, in any claim or suit for infringement of
the Penn Patent Rights. Any consideration received by Targeted or its Covered
Affiliates in settlement of any claim or suit shall be shared between Penn and
Targeted (or such Covered Affiliate) in proportion with the share of litigation
expenses incurred by each in such infringement action provided that Penn has
paid at least [*] percent ([*]%) of the aggregate amount of such litigation
expenses. In the event that Penn does not satisfy the foregoing requirement,
financial recoveries from any such litigation will first be applied to reimburse
both parties for their litigation expenditures with additional recoveries being
paid to Targeted, subject to a royalty due Penn based upon the provisions of
Article 4 hereof.
 
8.4 If Targeted and the Covered Affiliates fail to prosecute such infringement,
Penn shall have the right, but not the obligation, to prosecute such
infringement at its own expense. In such event, financial recoveries will first
be applied to reimburse each party for its litigation expenditures with
additional recoveries being retained by Penn; provided however, that Penn shall
not settle such infringement if such settlement affects Penn Patent Rights other
than those specifically at issue in such infringement action without Targeted’s
written permission, which shall not be unreasonably withheld.
 
*Confidential Treatment Requested.
-26-

--------------------------------------------------------------------------------


 
8.5 In any action to enforce any of the Penn Patent Rights, either party, at the
request and expense of the other party, shall cooperate to the fullest extent
reasonably possible. This provision shall not be construed to require either
party to undertake any activities, including legal discovery, at the request of
any third party except as may be required by lawful process of a court of
competent jurisdiction.


ARTICLE 9 - DISCLAIMER OF WARRANTY; INDEMNIFICATION
 
9.1 EXCEPT AS SET FORTH IN SECTION 9.5, THE PENN PATENT RIGHTS, PENN TECHNICAL
INFORMATION, PENN LICENSED PRODUCTS AND ALL OTHER TECHNOLOGY LICENSED UNDER THIS
AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS AND PENN AND WISTAR MAKE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT THERETO. BY WAY
OF EXAMPLE BUT NOT OF LIMITATION, PENN AND WISTAR MAKE NO REPRESENTATIONS OR
WARRANTIES (i) OF COMMERCIAL UTILITY; (ii) OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE; OR (iii) THAT THE USE OF THE PENN PATENT RIGHTS, PENN
TECHNICAL INFORMATION, PENN LICENSED PRODUCTS AND ALL TECHNOLOGY LICENSED UNDER
THIS AGREEMENT WILL NOT INFRINGE ANY PATENT, COPYRIGHT OR TRADEMARK OR OTHER
PROPRIETARY OR PROPERTY RIGHTS OF OTHERS. PENN AND WISTAR SHALL NOT BE LIABLE TO
TARGETED, TARGETED’S SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO:
ANY CLAIM ARISING FROM THE USE OF THE PENN PATENT RIGHTS, PENN TECHNICAL
INFORMATION, PENN LICENSED PRODUCTS AND ALL TECHNOLOGY LICENSED UNDER THIS
AGREEMENT OR FROM THE MANUFACTURE, USE OR SALE OF PENN LICENSED PRODUCTS; OR ANY
CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND.


9.2 Targeted will defend, indemnify and hold harmless Penn and Wistar and their
trustees, officers, agents and employees (individually, an “Indemnified Party”,
and collectively, the “Indemnified Parties”), from and against any and all
liability, loss, damage, action, claim or expense suffered or incurred by the
Indemnified Parties (including attorney’s fees) (individually, a “Liability”,
and collectively, the “Liabilities”) that results from or arises out of: (a) the
development, use, manufacture, promotion, sale or other disposition of any Penn
Technical Information, Penn Patent Rights or Penn Licensed Products by Targeted,
Covered Affiliates, their sublicensees, or their other collaborators or
distributors; (b) breach by Targeted of any covenant or agreement contained in
this Agreement; and (c) the enforcement by an Indemnified Party of its rights
under this Section. Without limiting the foregoing, Targeted will defend,
indemnify and hold harmless the Indemnified Parties from and against any
Liabilities resulting from:
 
-27-

--------------------------------------------------------------------------------


 
9.2.1 any product liability or other claim of any kind related to the use by a
third party of a Penn Licensed Product that was manufactured, sold or otherwise
disposed by Targeted, Covered Affiliates, or their sublicensees, or their other
collaborators or distributors, pursuant to and within the scope of such
relationships;


9.2.2 a claim by [*] or any other party which Targeted has granted or promised
to grant a license or option to license that this Agreement violates the terms
of any agreement to which any of them is a party;


9.2.3 a claim by a third party that the use by Targeted, Covered Affiliates,
their sublicensees, or their other collaborators or distributors, pursuant to
and within the scope of such relationships, of Penn Technical Information or
Penn Patent Rights or the design, composition, manufacture, use, sale or other
disposition of any Penn Licensed Product by them infringes or violates any
patent, copyright, trademark or other intellectual property rights of such third
party; and


9.2.4 clinical trials or studies conducted by or on behalf of Targeted, Covered
Affiliates, their sublicensees, or their other collaborators or distributors,
pursuant to and within the scope of such relationships, relating to the Penn
Technical Information, Penn Patent Rights or Penn Licensed Products, including,
without limitation, any claim by or on behalf of a human subject of any such
clinical trial or study, any claim arising from the procedures specified in any
protocol used in any such clinical trial or study, any claim of deviation,
authorized or unauthorized, from the protocols of any such clinical trial or
study, and any claim resulting from or arising out of the manufacture or quality
control by a third party of any substance administered in any clinical trial or
study.


Notwithstanding the foregoing, however, the Liabilities shall not include, and
in no instance shall Targeted be required to indemnify any Indemnified Party
with respect to, any liability, claims, lawsuits, losses, damages, costs or
expenses to the extent the same are determined to be the result of any
Indemnified Party’s gross negligence or willful misconduct.
 
9.3 The Indemnified Party shall promptly notify Targeted of any claim or action
giving rise to Liabilities subject to the provisions of the foregoing Section.
Targeted shall have the right to defend or to cause to be defended any such
claim or action, at its cost and expense. Targeted shall not settle or
compromise any such claim or action in a manner that imposes any restrictions or
obligations on Penn or Wistar or grants any rights to Penn Patent Rights or Penn
Licensed Products (other than to the extent Targeted has the right to grant such
rights under this Agreement) without Penn’s prior written consent. If Targeted
or a Covered Affiliate or their sublicensee fails or declines to assume the
defense of any such claim or action within thirty (30) days after notice
thereof, Penn may assume the defense of such claim or action for the account and
at the risk of Targeted, and any Liabilities related thereto shall be
conclusively deemed a liability of Targeted; provided however, that Penn shall
not settle such claim or action if such settlement affects Penn Patent Rights
other than those specifically at issue in such claim or action without
Targeted’s written permission, which shall not be unreasonably withheld.
Targeted shall pay promptly to the Indemnified Party any Liabilities to which
the foregoing indemnity relates, as incurred. The indemnification rights of Penn
and Wistar or other Indemnified Party contained herein are in addition to all
other rights which such Indemnified Party may have at law or in equity or
otherwise.
 
*Confidential Treatment Requested.
 
-28-

--------------------------------------------------------------------------------


 
9.4 Insurance.


9.4.1 Targeted shall procure and maintain a policy or policies of commercial
general liability insurance, including broad form and contractual liability, in
a minimum amount of $[*] combined single limit per occurrence and in the
aggregate as respects personal injury, bodily injury and property damage arising
out of Targeted’s performance of this Agreement.


9.4.2 Targeted shall, upon commencement of clinical trials involving Penn
Licensed Products, procure and maintain a policy or policies of product
liability insurance in a minimum amount of $[*] combined single limit per
occurrence and in the aggregate as respects bodily injury and property damage
arising out of Targeted’s performance of this Agreement.


9.4.3 The policy or policies of insurance specified herein shall be issued by an
insurance carrier with an A.M. Best rating of A or better and shall name Penn
and Wistar as an additional insured with respect to Targeted’s performance of
this Agreement. Targeted shall provide Penn with certificates evidencing the
insurance coverage required herein and all subsequent renewals thereof. Such
certificates shall provide that Targeted’s insurance carrier(s) notify Penn in
writing at least 30 days prior to cancellation or material change in coverage.
Penn will retain such certificates and notices from Targeted’s insurance carrier
and provide copies of the same to Wistar upon written request.


9.4.4 Penn shall periodically review the adequacy of the minimum limits of
liability specified herein. Further, Penn reserves the right to require Targeted
to adjust such coverage limits in accordance with prevailing industry norms. The
specified minimum insurance amounts shall not constitute a limitation on
Targeted’s obligation to indemnify Penn or Wistar under this Agreement.


9.5 Penn hereby represents that (i) to its knowledge it has the lawful right to
grant the licenses granted herein, and (ii) all actions necessary with respect
to due authorization, execution and performance of this Agreement to make it
legal, valid, binding and enforceable with regard to Penn have been taken.
 
*Confidential Treatment Requested.
 
-29-

--------------------------------------------------------------------------------


 
9.6 Except as provided in Section 12.11, Targeted hereby represents that (i) to
its knowledge it has the lawful right to enter into and to perform its
obligations under this Agreement, and (ii) except for board approval of the
issuance of the shares referred to in Section 4.1.7 (which approval Targeted
will attempt to obtain as soon as practicable following the signature of this
Agreement), all actions necessary with respect to due authorization, execution
and performance of this Agreement to make it legal, valid, binding and
enforceable with regard to Targeted have been taken.
 
ARTICLE 10 - USE OF PENN’S NAME; INDEPENDENT CONTRACTOR
 
10.1 Targeted, the Covered Affiliates, and their employees and agents shall not
use, and shall not permit their sublicensees or their other collaborators or
distributors, within the scope of such relationships, to use, Penn’s or Wistar’s
name, any adaptation thereof, any Penn or Wistar logotype, trademark, service
mark or slogan or the name, mark or logotype of any Penn or Wistar
representative or organization in any way without the prior, written consent of
Penn or Wistar. Notwithstanding the foregoing, Targeted, the Covered Affiliates,
their sublicensees or their other collaborators or distributors may use Penn’s
or Wistar’s name as required to comply with any federal or state securities law.


10.2 Nothing herein shall be deemed to establish a relationship of principal and
agent between Penn and Targeted, nor any of their agents or employees for any
purpose whatsoever. This Agreement shall not be construed as constituting Penn
and Targeted as partners, or as creating any other form of legal association or
arrangement which would impose liability upon one party for the act or failure
to act of the other party.


ARTICLE 11 - DISPUTE RESOLUTION


Any unresolved dispute or difference between the parties arising out of or in
connection with this Agreement shall at the option of either party be referred
for review by the parties’ respective Senior Officers prior to either party’s
taking any formal legal enforcement action with respect thereto. The Senior
Officers shall discuss the dispute or difference, and shall meet with respect
thereto if either of them believes a meeting or meetings to be useful. The
Senior Officers have thirty (30) days (or such lesser or longer period as they
may agree is a useful period for their discussions) to try to resolve the
dispute or difference, after which time each party may take such other action as
it deems appropriate.


ARTICLE 12 - ADDITIONAL PROVISIONS


12.1 Targeted shall comply with all prevailing laws, rules and regulations
pertaining to the development, testing, manufacture, marketing, sale, use,
import or export of products. Without limiting the foregoing, it is understood
that this Agreement may be subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities, articles and information, including the Arms
Export Control Act as amended in the Export Administration Act of 1979, and that
the parties’ obligations hereunder are contingent upon compliance with
applicable United States export laws and regulations. The transfer of certain
technical data and commodities may require a license from the cognizant agency
of the United States Government and/or written assurances by Targeted that
Targeted shall not export data or commodities to certain foreign countries
without prior approval of such agency. Penn neither represents that a license is
not required nor that, if required, it will issue.
 
-30-

--------------------------------------------------------------------------------


 
12.2 This Agreement and the rights and duties appertaining thereto may not be
assigned by Targeted without first obtaining the express written consent of
Penn, except that Targeted may assign its rights hereunder to [*] upon
reasonable notice and an agreement by such Covered Affiliate or [*], as the case
may be, to be bound by the rights and obligations of Targeted under this
Agreement, without further consent. Any other such purported assignment, without
the written consent of Penn, shall be null and of no effect. Penn shall not
unreasonably withhold consent for Targeted to assign this Agreement to a Covered
Affiliate or to a purchaser of all or substantially all of Targeted’s business,
or to the owner of all or substantially all of Targeted’s business pursuant to a
merger or consolidation plan.


12.3 Notices, payments, statements, reports and other communications under this
Agreement shall be in writing and shall be deemed to have been received as of
the date dispatched if sent by personal delivery, public overnight courier (e.g.
Federal Express), certified mail, return receipt requested as follows:


If for Penn:


University of Pennsylvania
Center for Technology Transfer
3160 Chestnut Street, Suite 200
Philadelphia, PA 19104-6283
Attention: Managing Director


with a copy to:


Office of General Counsel
University of Pennsylvania
133 South 36th Street, Suite 300
Philadelphia, PA 19104-3246
Attention: General Counsel
 
*Confidential Treatment Requested.
 
-31-

--------------------------------------------------------------------------------


 
If for Targeted:


Targeted Genetics Corporation
1100 Olive Way, Suite 100
Seattle, Washington 98101
Attn: Chief Executive Officer


with a copy to:


Orrick, Herrington & Sutcliffe LLP
719 Second Avenue, Suite 900
Seattle, WA 98104
Attention: Roger M. Tolbert, Esq.
 
Either party may change its official address upon written notice to the other
party.


12.4 This Agreement shall be construed and governed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to conflict of law
provisions.


12.5 Except as provided in Section 3.2, this Agreement is intended to supersede
the Liver/Lung License and the Additional Fields License. The parties
acknowledge that the Sponsored Research Agreement was previously terminated and
that this is the entire agreement between the parties with respect to the
subject matter hereof. Any modification of this Agreement shall be in writing
and signed by an authorized representative of each party.


12.6 A waiver by either party of a breach or violation of any provision of this
Agreement will not constitute or be construed as a waiver of any subsequent
breach or violation of that provision or as a waiver of any breach or violation
of any other provision of this Agreement.


12.7 Any of the provisions of this Agreement which are determined to be invalid
or unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability in such jurisdiction, without rendering invalid
or unenforceable the remaining provisions hereof or affecting the validity or
enforceability of any of the terms of this Agreement in any other jurisdiction.


12.8 The headings and captions used in this Agreement are for convenience of
reference only and shall not affect its construction or interpretation.


12.9 Nothing in this Agreement, express or implied, is intended to confer on any
person, other than the parties hereto, the Covered Affiliates, or their
permitted assigns, any benefits, rights or remedies.
 
*Confidential Treatment Requested.
-32-

--------------------------------------------------------------------------------


 
12.10 Penn and Targeted shall not discriminate against any employee or applicant
for employment because of race, color, sex, sexual or affectional preference,
age, religion, national or ethnic origin, or handicap.


12.11 The parties acknowledge that Targeted has agreed that it will not enter
into this Agreement without the approval of [*]. Accordingly, this Agreement
shall not become effective unless and until it is approved for all purposes by
[*]; provided, however, that if such approval is not obtained on or before the
later of the fifteenth (15th) day after the date this Agreement is signed by
both Targeted and Penn and the fifth (5th) day after Penn notifies Targeted that
this Agreement has been approved in writing by Wistar (unless such period is
extended as Penn and Targeted may mutually agree is reasonable under the
circumstances), this Agreement shall not become effective and shall be
considered null and void at the end of such period. Targeted shall notify Penn
of such approval within five business days after such [*] approval is obtained.
Similarly, this Agreement requires the approval of the Board of Directors of
Targeted, and shall not become effective unless and until such approval is
obtained; provided, however, that if such approval is not obtained on or before
the later of the fifteenth (15th) day after the date this Agreement is signed by
both Targeted and Penn and the fifth (5th) day after Penn notifies Targeted that
this Agreement has been approved in writing by Wistar (unless such period is
extended as Penn and Targeted may mutually agree is reasonable under the
circumstances), this Agreement shall not become effective and shall be
considered null and void at the end of such period. The “Effective Date” shall
for all purposes under this Agreement remain June 1, 2002, and once effective,
the parties intend that such effectiveness will be as of the Effective Date,
notwithstanding that the effectiveness of this Agreement occurs at a later date,
upon such approval by [*] and the Board of Directors of Targeted.


[Signature page follows]
*Confidential Treatment Requested.
-33-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties, intending to be legally bound, have caused this
Agreement to be executed by their duly authorized representatives as of the
Effective Date.
 
THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA
 

          By: /s/ Louis P. Berneman        

--------------------------------------------------------------------------------

Printed Name: Louis P. Perneman
Title: Managing Director, Center for Technology Transfer
   

 
Date Signed: 8/19/02
 
TARGETED GENETICS CORPORATION
 

          By: /s/ H. Stewart Parker        

--------------------------------------------------------------------------------

Name: H. Stewart Parker
Title: Chief Executive Officer
   

 
Date Signed: 10/18/02
 
Genovo hereby agrees to be bound by the rights and obligations of Targeted under
the foregoing Agreement, subject to the terms and conditions thereof, which
shall be applicable to Genovo as well as to Targeted.
 
GENOVO, INC
 

          By: /s/ H. Stewart Parker        

--------------------------------------------------------------------------------

Name: H. Stewart Parker
Title: Pres & CEO
   

 
Date Signed: 10/18/02
 
Consented to and approved:
 
THE WISTAR INSTITUTE of ANATOMY and BIOLOGY
 

          By: /s/ Russel E. Kaufman        

--------------------------------------------------------------------------------

Printed Name: Russel E. Kaufman, M.D.
Title: Director and CEO
   

 
Date Signed: 10/9/02
 
-34-

--------------------------------------------------------------------------------


 
ATTACHMENT 1
 
PENN PATENT RIGHTS
 
I. THE PENN LICENSED PATENTS IN THE FOLLOWING TABLE ARE THE GROUP 1 PATENTS:


Penn
Docket
Number
Targeted
Docket
Number
Attorney
File
Number
Brief Title
Patent Numbers and
Dates
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*] 
[*] 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



*Confidential Treatment Requested.
-35-

--------------------------------------------------------------------------------




II. THE PENN LICENSED PATENTS IN THE FOLLOWING TABLE ARE THE GROUP 2 PATENTS:



Penn
Docket
Number
Targeted
Docket
Number
Attorney
File
Number
Brief Title
Patent Numbers and
Dates
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
*Confidential Treatment Requested.
-36-

--------------------------------------------------------------------------------




III. THE PENN LICENSED PATENTS IN THE FOLLOWING TABLE ARE THE GROUP 3 PATENTS:
 
Penn
Docket
Number
Targeted
Docket
Number
Attorney
File
Number
Brief Title
Patent Numbers and
Dates
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
*Confidential Treatment Requested.
-37-

--------------------------------------------------------------------------------


 
IV. THE PENN LICENSED PATENTS IN THE FOLLOWING TABLE ARE THE GROUP 4 PATENTS:
 
Penn
Docket
Number
Targeted
Docket
Number
Attorney
File
Number
Brief Title
Patent Numbers and
Dates
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
*Confidential Treatment Requested.
 
-38-

--------------------------------------------------------------------------------



GROUP 4 PATENTS (CONTINUED):


[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



*Confidential Treatment Requested.
 
-39-

--------------------------------------------------------------------------------


 
V. THE PENN LICENSED PATENTS IN THE FOLLOWING TABLE ARE THE GROUP 5 PATENTS:



Penn Docket Number
Targeted Docket Number
Attorney File Number
Brief Title
Patent Numbers and Dates
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
*Confidential Treatment Requested.
 
-40-

--------------------------------------------------------------------------------



GROUP 5 PATENTS (CONTINUED):


[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



*Confidential Treatment Requested.
-41-

--------------------------------------------------------------------------------




ATTACHMENT 2
 
The following recombinant adenoviruses and viral seed banks are Penn Technical
Information, unless otherwise covered by Penn Patent Rights and include without
limitation the particular samples thereof previously made, as described below:


Vector
 
Penn ID
 
Manufacture
 Date of
Particular
Samples
 
Vial # of
Samples
[*]
 
[*]
               
11/27/96
 
21
       
11/27/96
 
22
       
11/27/96
 
23
       
11/27/96
 
24
       
11/27/96
 
25
[*]
 
[*]
               
4/8/99
 
3
       
4/8/99
 
4
       
4/8/99
 
5
       
4/8/99
 
6
       
4/8/99
 
7
[*]
 
[*]
               
12/1/98
 
35
       
12/1/98
 
36
       
12/1/98
 
37
       
12/1/98
 
38
       
12/1/98
 
39

 
*Confidential Treatment Requested.
-42-

--------------------------------------------------------------------------------



ATTACHMENT 2, CONTINUED


Vector
 
Penn ID
 
Manufacture
Date of
Particular
Samples
 
Vial # of
Samples
[*]
 
[*]
               
12/30/98
 
50
       
12/30/98
 
51
       
12/30/98
 
52
       
12/30/98
 
53
       
12/30/98
 
54
[*]
 
[*]
               
6/29/99
 
31
       
6/29/99
 
32
       
6/29/99
 
33
       
6/29/99
 
34
       
6/29/99
 
35
[*]
 
[*]
               
12/23/98
 
36
       
12/23/98
 
37
       
12/23/98
 
38
       
12/23/98
 
39
       
12/23/98
 
40
             



*Confidential Treatment Requested.
-43-

--------------------------------------------------------------------------------



ATTACHMENT #3
 
[*]
 
*Confidential Treatment Requested.
-44-

--------------------------------------------------------------------------------

